The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION 
The following Final office action is regarding communication on application 16/512,007 dated on 1/11/2021. 
In applicant’s amendment, claims 1, 16 and 19 are amended.Claims 1-20 are currently pending and have been rejected.
Response to amendments
The Double Patenting rejection in the previous office action is withdrawn due to applicant filing a terminal disclaimer.
The 103 rejection is maintained. Applicant’s amendments necessitated new grounds of rejection.

Response to prior art arguments
Applicant argues the claims do not disclose the claims as amended.
Applicant’s amendments necessitated new grounds of rejection.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  
Yashiro et al, US 20110047048 A1, hereinafter Yashiro, in view of   
Brier et al, US 20130061142 A1, hereinafter Brier, in further view of 
- Dimov et al, US 20120121125 A1, hereinafter Dimov, in further view of
- Rodrigues et al, US 20160254776A1, hereinafter Rodrigues

	a. 	As per independent claim 1 Yashiro teaches 
method comprising 
 performing at a location including a structure, a site survey including capturing, each of a plurality of roof sections of a roof of the structure, […] and capturing one or more additional photos […] associated with the structure, the site survey to generate site survey information […] and at least one of the one or more additional photos (Yashiro [0023], [0029], [0011], [0007], [0027] noting information at location, noting customized sections of images such as top views, views from north, south “The aerial or satellite image might contain images of the customer's premises, as well as nearby streets, intersections, landmarks, public areas, vegetation, commercial or residential buildings, or other information that allows the customer to verify that the general location of the premises shown in the image is correct.” “To provide more accuracy, the customer has an opportunity to later verify the final layout after an on-site visit by a contractor.” “An optional network monitoring system provides information about the power output, power input, error messages, and status of the system.” “including a aerial or satellite view of the customer's rooftop or the land.” “Layout of the solar modules 
can be determined based on the size and orientation of the customer's roof, which can be determined from the aerial or satellite image.”) 
 
determining a method of interconnection to couple a photovoltaic system to an electrical system of the structure based on the at least one of the one or more additional photos (Yashiro [0003] noting integrating solar system (photovoltaic system) to home power grid ”Other components of a solar system include the mounting structure, which is used to affix modules on the roof, and an electric meter, which tracks power usage. Using these components, solar systems can be easily integrated into a consumer's existing home power grid”) 
 
determining […] an […] usage offset ratio for the photovoltaic system based on at least 

some of the site survey information  (Yashiro [0021], [0025], [0029], [0030] , [0033], claim 11, [0063] noting utility rate, noting recommended modules in solar system, noting power generated by solar system, noting energy savings in percentage, noting system used for 
 
estimating […] a number of modules required to meet the determined […] usage offset ratio (Yashiro [0024], [0033], [0030] noting recommended number of modules based on usage, noting percentage energy savings “It will be possible to determine how many solar modules are needed based on the customer's power usage”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”, “Energy savings can be provided as a percentage based on the total amount of energy consumed over a period, such as a year”) 
 
generating a roof plan based on at least a portion of the site survey information, the roof plan including an illustration of each roof section of the roof (Yashiro [0029], [0003] noting layout of modules on rooftop, components needed, noting integrating solar system (photovoltaic system) to home power grid “The concept drawing shows the layout of solar modules on the rooftop of the customer's premises, and also shows an estimate of the total generating capacity of the solar system in kilowatts of AC power” “Other components of a solar system include the mounting structure, which is used to affix modules on the roof, and an electric meter, which tracks power usage. Using these components, solar systems can be easily integrated into a consumer's existing home power grid”) 
 
comparing estimated production levels for the photovoltaic system including the number of 

modules at the location to required production levels (Yashiro [0030], [0025] noting number of solar modules to provide capacity “ These variables include the customer's city, utility company, electricity rate, electricity bill, system size, and direction for facing the solar modules that will provide the optimal solar generation capacity.” “the quote will also be based on other factors, such as the cost per kilowatt-hour in the customer's regional utility company (used to determine electricity usage from the customer's electricity bill payment)”) 
 one of approving and rejecting the photovoltaic system based on the comparison of the estimated production levels and the required production levels (Yashiro [0031], [0035], [0005] noting customers deciding whether to accept solar system “To the customer, the energy savings will represent part of the value of the solar energy system.” “This group of customers will include those who decide” “General information about solar systems is available, but customized 
Yashiro does not explicitly teach “[…]a number of photos of the sky[…] including at least the one or more photos of the sky” “depicting at least one of a power meter and an electrical panel” “via electronic device […]”, “ideal usage[…]” as stated in the claim. 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 
via electronic device […] (Brier [0101] “FIG. 27 illustrates hardware of a computing machine configured with a mobile design automation process according to one embodiment of the present invention”) 
 
 ideal […] (Brier [0070], [0076], 0064] noting optimum solution, noting power requirements 

“the system may figure out what is the ‘best’ solution for the installation crews”, “given an optimum solution of string lengths and a breakdown of stringing groups into power levels for available inverters, the system builds an electrical model”, “Design status is shown at 1650 and may include an indication of the amount of power or modules needed to meet the system requirements, for example”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro with these aforementioned teachings of Brier with the motivation to provide mobile design automation for solar systems 
(Brier [0007], [0004]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given 
Yashiro/Brier does not explicitly teach “[…]a number of photos of the sky[…] including at least the one or more photos of the sky” “depicting at least one of a power meter and an electrical panel” as stated in the claim. 
Dimov, however, in analogous art of utilizing solar energy, teaches  
 […]a number of photos of the sky[…] including at least the one or more photos of the sky (Dimov [0061], [0055], [0054], [0005] noting captured images “reduce image exposure, and improve the image quality of the sky area that is normally very bright” “The example processed image in FIG. 12 demonstrates the sun chart 1200 overlaid onto the extracted sky image. In FIG. 12, the extracted sky image shows the unobstructed sky 1201, the sky boundary 1202, as well as the obstructions represented by the gray area of the image” “The image of the sky may be analyzed to determine the unobstructed sky area”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier with these aforementioned teachings of Dimov with the motivation to identify the open sky (Dimov [0005]). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dimov, the results of the combination were predictable (see MPEP 2143 A). 
Yashiro/Brier/Dimov does not explicitly teach “depicting at least one of a power meter and an electrical panel” as stated in the claim. 

 […]depicting at least one of a power meter and an electrical panel (Rodigrues [0121] noting images with panel “Images a through l in FIG. 27 illustrate various configurations of PV panel assembly installations that can be obtained using the selected configurations of faux panels discussed above. In these figures, roof valleys of various angles are illustrated by reference”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these aforementioned teachings of Rodigrues with the motivation to identify the open sky (Rodigrues [0005]). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodigrues, the results of the combination were predictable. 

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Yashiro teaches 
 providing an application program of the electronic device with information related to the photovoltaic system including the estimated number of modules (Yashiro [0024], [0033], claim 11 noting recommended number of modules “It will be possible to determine how many solar modules are needed based on the customer's power usage”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”, “A 
 
Claim 3 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 3, Yashiro teaches 
 
providing at least one of customer account information, location-specific information, and electrical codes to the application program (Yashiro [0005], [0020], [0033] noting information specific to customer home “customized information permits customers to better assess whether solar systems can be installed on their particular premises and within their budgets”, “The aerial or satellite photo estimator uses aerial or satellite photo data to provide a more accurate quote. First, the customer ensures that his or her home is in the aerial or satellite photo estimator service area”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”) 
 
determining the […] usage offset ratio for the photovoltaic system with the application 

program, and (Yashiro [0021], [0025], [0029], [0030] , [0033], claim 11, [0063] noting utility rate, noting recommended modules in solar system, noting power generated by solar system, noting energy savings in percentage, noting system used for delivery “Upon 


 wherein estimating a number of modules comprises estimating a number of modules with the application program (Yashiro [0024], [0033], [0030], claim 11 noting recommended number of modules based on usage, noting percentage energy savings “It will be possible to determine how many solar modules are needed based on the customer's power usage”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”, “Energy savings can be provided as a percentage based on the total amount of energy consumed over a period, such as a year”, “A system for delivering a solar system and related services from a solar system vendor to a customer”) 
Yashiro does not explicitly teach “ ideal […]” as stated in the claim (underlined emphasis on aspect not taught). 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 ideal […]  (Brier [0070], [0076], 0064] noting optimum solution, noting power requirements 
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these aforementioned teachings of Brier with the motivation to provide mobile design automation for solar systems (Brier [0007], [0004]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
 
d. 	Claim 4 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 4, Yashiro teaches 
 determining the […] usage offset ratio for the photovoltaic system based on the known utility rate and one or more utility discounts associated with the structure (Yashiro [0021], [0002], [0010], [0025], [0029], [0030] , [0033]  noting utility rate, noting utility rebates and energy credits for customer homes, noting recommended modules in solar system, noting power generated by solar system, noting energy savings in percentage  “Upon verifying that service is available, the customer enters further information, which may include the 
entities may provide customers with environmental attributes, which may include Renewable Energy Credits (RECs), Emissions Rights, or other attributes, as an incentive to purchase and install solar systems”, “Daily peak electricity requirements can then be computed and combined with the standard cost per watt for the solar modules. For example, if the customer's electricity bill is $1200 per year, and the cost of electricity is $0.16/kwh, then the customer uses 7500 kwh per year”, “shows an estimate of the total generating capacity of the solar system in kilowatts of AC power”, “Energy savings can be provided as a percentage based on the total amount of energy consumed over a period, such as a year”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”) 
Yashiro does not explicitly teach “ ideal […]” as stated in the claim (underlined emphasis on aspect not taught). 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 ideal […]  (Brier [0070], [0076], 0064] noting optimum solution, noting power requirements “the system may figure out what is the ‘best’ solution for the installation crews”, “given an optimum solution of string lengths and a breakdown of stringing groups into power levels for available inverters, the system builds an electrical model”, “Design status is shown at 1650 and may include an indication of the amount of power or modules needed to meet the system requirements, for example”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
 
 
Claim 5 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 5, Yashiro teaches 
 Generating the site survey information including one or more photos taken on or approximate the structure (Yashiro [0023], [0029], [0011] noting information at location “The aerial or satellite image might contain images of the customer's premises, as well as nearby streets, intersections, landmarks, public areas, vegetation, commercial or residential buildings, or other information that allows the customer to verify that the general location of the premises shown in the image is correct.” “ To provide more accuracy, the customer has an opportunity to later verify the final layout after an on-site visit by a contractor.” “An optional network monitoring system provides information about the power output, power input, error messages, and status of the system. ”) 
 
Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Yashiro teaches 
 obtaining an aerial photo of the structure; calculating an azimuth of a roof of the structure from the aerial photo, and scaling the aerial photo into a computer-aided design (CAD) file (Yashiro [0007], [0008], [0024] noting aerial photo, noting CAD design, noting size and orientation of roof “The aerial or satellite photo estimator takes as input various customer data, and provides as output quote based on customer input and other factors, including a aerial or satellite view of the customer's rooftop or the land”, “If the customer wishes to proceed, then a business to business (B2B) portal 170, which is also linked to the solar system vendor 170, provides a sales lead and computer aided design (CAD) data to a contractor”, “ Layout of the solar modules can be determined based on the size and orientation of the customer's roof, which can be determined from the aerial or satellite image”) 
 
 
Claim 7 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 7, Yashiro teaches 
 illustrating one or more roof sections on the CAD file […] in a to-scale roof plan based on roof measurements and tilt information (Yashiro [0029] noting CAD with top views and roof orientation “From the rooftop configuration, a number of computer aided design (CAD) views of the customer's premises are generated. The CAD views are oriented in general directions, and may show, for example, aerial or satellite top views, and views from the  
Yashiro does not explicitly teach “illustrating one or more roof sections on the CAD file in order of approximated production efficiency in a to-scale roof plan based on roof measurements and tilt information” as stated in the claim (underlined emphasis on aspect not taught). 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 illustrating one or more roof sections on the CAD file in order of approximated production efficiency in a to-scale roof plan based on roof measurements and tilt information (Brier [0059], [0060], [0071], [0004] noting best installation for required energy production “A roof may have one or multiple mounting planes that could be used to support a solar system. In one embodiment, a user may select particular mounting planes of a roof for the project in the design area and assign different mounting planes to different roof segments”, “mounting plane interface 1401 may allow a user to enter a variety of additional physical attributes about the specified mounting plane, including azimuth, roof slope”, “after the possible stringing solutions for each stringing group are obtained, the system may figure out what is the ‘best’ solution for the installation crews. The general rules that govern the definition of best may include: fewest inverters, longest string lengths, and modules of like strings lying close to each other”, “Returning to FIG. 14, when the required number of modules are placed on the mounting plane to meet the target energy generation specification with a valid stringing solution, the system indicates that the module design is complete”, “may use a CAD program operating on main office computers 103 to model relevant portions of the home  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these additional teachings of Brier with the motivation to provide mobile design automation for solar systems (Brier [0007], [0004]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
 
 
Claim 8 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 8, Yashiro does not explicitly teach “applying required offsets to each roof section illustration of the CAD file” as stated in the claim. 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches   applying required offsets to each roof section illustration of the CAD file (Brier Figure 14, Figure 15 [0063], [0041], [0059] noting applying modules to each location, noting to meet power requirement “when the module type is selected, module selection icon 1420 changes color to indicate that the step of the process is completed, and a new module drawing icon 1630 is displayed (See FIG. 14). Module drawing icon 1630 allows the user to draw solar power modules on a particular location of a mounting plan in the drawing area. For example, a user may draw  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these additional teachings of Brier with the motivation to provide mobile design automation for solar systems (Brier [0007], [0004]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
 
Claim 9 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 9, Yashiro teaches 
 
[…] at least one module to the CAD file to at least one of fill each roof section and meet the number of modules required for the determined […] usage offset ratio (Yashiro [0024], [0033], [0030] noting recommended number of modules based on usage, noting percentage energy savings “It will be possible to determine how many solar modules are needed based on the customer's power usage”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”, “Energy savings can be provided as a percentage based on the total amount of energy consumed over a period, such as a year”) 
Yashiro does not explicitly teach “adding at least one module to the CAD file to at least one of fill each roof section and meet the number of modules required for the determined ideal usage offset ratio” as stated in the claim (underlined emphasis on aspect not taught). Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 
adding at least one module to the CAD file to at least one of fill each roof section and meet 

the number of modules required for the determined ideal […] (Brier [0064], [0041] noting adding modules to meet power requirements “as the user places modules on the mounting plane, the system may calculate the amount of energy generated by the currently placed modules and display the energy for currently placed modules and total amount of energy required, thereby indicating that additional modules are to be placed on the mounting plane. Design status is shown at 1650 and may include an indication of the amount of power or modules needed to meet the system requirements, for example”, “Each of icons 621-623 may invoke a particular feature of a CAD program for manipulating the schematic one feature at a time to allow a user to adjust the schematic and enter data available at the remote project site.”) 

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
 
Claim 10 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 10, Yashiro teaches 
 calculating estimated production levels […] the photovoltaic system (Yashiro [0029] noting production level for solar system “shows an estimate of the total generating capacity of the solar system in kilowatts of AC power”) 
Yashiro does not explicitly teach “calculating estimated production levels for each module, each roof section and the photovoltaic system” as stated in the claim (underlined emphasis on aspect not taught). 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 calculating estimated production levels for each module, each roof […] (Brier [0076] noting module production level, and for groups mounted on roof segments “For instance, if there are 6 strings of 10 modules and each module is 100 W, the total group is 6000 W.”, “a user 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these additional teachings of Brier with the motivation to provide mobile design automation for solar systems (Brier [0007], [0004]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
 
Claim 12 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 12, Yashiro teaches 
 determining one or more constraints for the photovoltaic system (Yashiro [0008], [0050] noting solar system in accordance with customer requirements “The solar system vendor 
170 provides and configures all or a portion of the solar system components in accordance with the customer's requirements”, “The solar system vendor 170 provides and configures all or a portion of the solar system components in accordance with the customer's requirements by means of a configure to order (CTO) procurement method ”) 
 
Claim 14 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 14, Yashiro teaches 
 creating a site plan of the home including estimated property lines and required roof offsets based on an aerial photo (Yashiro [0024], [0029], [0023] noting size and orientation of roof, noting customer’s premises, noting aerial photo “Layout of the solar modules can be determined based on the size and orientation of the customer's roof, which can be determined from the aerial or satellite image”, “a rooftop configuration shows the aerial or satellite photograph of the customer's premises and surrounding area.”, “A flag, crosshairs, or other marker identifying the customer's premises can be superimposed on the aerial or satellite image to pinpoint the exact location of the premises.”) 
 
Claim 15 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 15, Yashiro teaches 
 installing the photovoltaic system ( Yashiro [0008] noting installing system “The solar system is delivered 151 from the solar system vendor 170 to the customer 165 or to the contractor 135, whereupon the contractor 135 proceeds with installation 155 of the system on the customer's premises”) 
 
As per independent claim 16, Yashiro teaches 
A system comprising 
 
receive site survey information from a site survey performed at location including a structure, the site survey information including  […] captured at a roof section of a number of roof sections of a roof of the structure (Yashiro [0023], [0029], [0011], [0007], [0027] noting information at location, noting customized sections of images such as top views, views from north, south “The aerial or satellite image might contain images of the customer's premises, as well as nearby streets, intersections, landmarks, public areas, vegetation, commercial or residential buildings, or other information that allows the customer to verify that the general location of the premises shown in the image is correct.” “ To provide more accuracy, the customer has an opportunity to later verify the final layout after an on-site visit by a contractor.” “An optional network monitoring system provides information about the power output, power input, error messages, and status of the system.” “including a aerial or satellite view of the customer's rooftop or the land.” “Layout of the solar modules can be determined based on the size and orientation of the customer's roof, which can be determined from the aerial or satellite image.”) 
 
determine an […] usage offset ratio for the photovoltaic system based on one or more 

parameters associated with a structure having a known location (Yashiro [0021], [0025], [0029], [0030] , [0033], claim 11, [0063] noting utility rate, noting recommended modules in solar system, noting power generated by solar system, noting energy savings in percentage, noting system used for delivery “Upon verifying that service is available, the customer enters further information, which may include the customer's average electric bill”, “Daily peak electricity requirements can then be computed and combined with the standard cost per watt for the solar modules. For example, if the customer's electricity bill is $1200 per year, and the cost of electricity is $0.16/kwh, then the customer uses 7500 kwh per year”, “shows an estimate of the total generating capacity of the solar system in 
 
estimate a number of modules required to meet the determined […] usage offset ratio (Yashiro [0024], [0033], [0030] noting recommended number of modules based on usage, noting percentage energy savings “It will be possible to determine how many solar modules are needed based on the customer's power usage”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”, “Energy savings can be provided as a percentage based on the total amount of energy consumed over a period, such as a year”) 
 
generate a roof plan based on at least a portion of the site survey information, the roof plan including an illustration of each roof section of the roof, each roof section illustration depicting one or more modules of the number of modules and at least one of a trunk cable, hatching, and a conduit (Yashiro [0029], [0003], [0051] noting layout of modules on rooftop, components needed, noting integrating solar system (photovoltaic system) to home power grid, noting conduit “The concept drawing shows the layout of solar modules on the rooftop of the customer's premises, and also shows an estimate of the total generating capacity of the solar system in kilowatts of AC power” “Other components of a solar system include the mounting structure, which is used to affix modules on the roof, and an electric meter, which tracks power usage. Using these components, solar systems can be easily integrated into a 
 
compare estimated production levels for the photovoltaic system including the number of 

modules at the location to required production levels (Yashiro [0030], [0025] noting number 
of solar modules to provide capacity “ These variables include the customer's city, utility company, electricity rate, electricity bill, system size, and direction for facing the solar modules that will provide the optimal solar generation capacity.” “the quote will also be based on other factors, such as the cost per kilowatt-hour in the customer's regional utility company (used to determine electricity usage from the customer's electricity bill payment)”) 
 one of approving and rejecting the photovoltaic system based on the comparison of the estimated production levels and the required production levels (Yashiro [0031], [0035], [0005] noting customers deciding whether to accept solar system “To the customer, the energy savings will represent part of the value of the solar energy system.” “This group of customers will include those who decide” “General information about solar systems is available, but customized information permits customers to better assess whether solar systems can be installed on their particular premises and within their budgets. ”) Yashiro does not explicitly teach “an electronic device including a processor; a computerreadable medium coupled to the processor; and an application program stored in the computerreadable medium, wherein the application program, when executed by the processor is configured to”,  […]photos of the sky[…] “ ideal usage […]” as stated in the claim (underlined emphasis on aspect not taught). 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 an electronic device including a processor; a computer-readable medium coupled to the processor; and an application program stored in the computer-readable medium, wherein the application program, when executed by the processor (Brier [0101] “FIG. 27 illustrates hardware of a computing machine configured with a mobile design automation process according to one embodiment of the present invention….Computer system 3010 also 
includes a memory 3002 coupled to bus 3005 for storing information and instructions to be executed by processor 3001, including information and instructions for performing the techniques described above”) 
  ideal […] (Brier [0070], [0076], 0064] noting optimum solution, noting power requirements “the system may figure out what is the ‘best’ solution for the installation crews”, “given an optimum solution of string lengths and a breakdown of stringing groups into power levels for available inverters, the system builds an electrical model”, “Design status is shown at 1650 and may include an indication of the amount of power or modules needed to meet the system requirements, for example”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro with these aforementioned teachings of Brier with the motivation to provide mobile design automation for solar systems (Brier [0007], [0004]). 

Yashiro/Brier does not explicitly teach “[…]photos of the sky[…]” as stated in the claim. 
Dimov, however, in analogous art of utilizing solar energy, teaches  
 […]photos of the sky[…] (Dimov [0061], [0055], [0054] “reduce image exposure, and improve the image quality of the sky area that is normally very bright” “The example processed image in FIG. 12 demonstrates the sun chart 1200 overlaid onto the extracted sky image. In FIG. 12, the extracted sky image shows the unobstructed sky 1201, the sky boundary 1202, as well as the obstructions represented by the gray area of the image” 
“The image of the sky may be analyzed to determine the unobstructed sky area”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier with these aforementioned teachings of Dimov with the motivation to identify the open sky (Dimov [0005]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dimov, the results of the combination were predictable (see MPEP 2143 A). 
  
 Claim 17 is dependent on claim 16 which is rejected as indicated above. As per dependent claim 17, Yashiro teaches 
 generate installation information for the photovoltaic system based at least partially on location-specific information and the estimated number of modules (Yashiro [0005], [0020], [0033] noting quote based on customer home, noting cost with recommended number of modules “customized information permits customers to better assess whether solar systems can be installed on their particular premises and within their budgets”, “The aerial or satellite photo estimator uses aerial or satellite photo data to provide a more accurate quote. First, the customer ensures that his or her home is in the aerial or satellite photo estimator service area”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”) 
 
wherein the installation information comprises information related to required installation parts (Yashiro [0028] noting installation materials “installation may require two kinds of contractor work: mounting of the solar modules to the customer's roof, and electrically connecting the solar modules, inverter, meter and other electrical components”) 
 
estimated costs (Yashiro [0027] noting quote “The quote is provided to the customer in the form of a proposal. The customer may download the proposal from a web site.”) 
 
 
point-load, and electrical requirements for the photovoltaic system (Yashiro [0029] noting layout of modules on rooftop, noting kilowatts information “The concept drawing shows the layout of solar modules on the rooftop of the customer's premises, and also shows an estimate of the total generating capacity of the solar system in kilowatts of AC power”) 
 
Claim 18 is dependent on claim 16 which is rejected as indicated above. As per 

dependent claim 18, Yashiro teaches 
 receive at least one of customer account information, location-specific information, and electrical codes (Yashiro [0005], [0020], [0033] noting information specific to customer home “customized information permits customers to better assess whether solar systems can be installed on their particular premises and within their budgets”, “The aerial or satellite photo estimator uses aerial or satellite photo data to provide a more accurate quote. First, the customer ensures that his or her home is in the aerial or satellite photo estimator service area”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”) 
 
 
	q. 	As per independent claim 19, Yashiro teaches 
A non-transitory computer-readable storage medium storing instructions that when executed by a processor cause the processor to perform instructions, the instructions comprising 
 
receiving site survey information from a site survey performed at location including a structure, the site survey information including  […] captured at a roof section of a number of roof sections of a roof of the structure (Yashiro [0023], [0029], [0011], [0007], [0027] noting information at location, noting customized sections of images such as top views, views from north, south “The aerial or satellite image might contain images of the customer's premises, as well as nearby streets, intersections, landmarks, public areas, vegetation, commercial or residential buildings, or other information that allows the customer to verify that the general location of the premises shown in the image is correct.” “ To provide more accuracy, the customer has an opportunity to later verify the final layout after an on-site visit by a contractor.” “An optional network monitoring system provides information about the power output, power input, error messages, and status of the system.” “including a aerial or satellite view of the customer's rooftop or the land.” “Layout of the solar modules can be determined based on the size and orientation of the customer's roof, which can be determined from the aerial or satellite image.”)
 
determining an […] usage offset ratio for the photovoltaic system based on one or more 

parameters associated with a structure having a known location (Yashiro [0021], [0025], [0029], [0030] , [0033], claim 11, [0063] noting utility rate, noting recommended modules in solar system, noting power generated by solar system, noting energy savings in percentage, noting system used for delivery “Upon verifying that service is available, the customer enters further information, which may include the customer's average electric bill”, “Daily peak electricity requirements can then be computed and combined with the standard cost per watt for the solar modules. For example, if the customer's electricity bill is $1200 per year, and the cost of electricity is $0.16/kwh, then the customer uses 7500 kwh per year”, “shows an estimate of the total generating capacity of the solar system in 
 
estimating a number of modules required to meet the determined […] usage offset ratio (Yashiro [0024], [0033], [0030] noting recommended number of modules based on usage, noting percentage energy savings “It will be possible to determine how many solar modules are needed based on the customer's power usage”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”, “Energy savings can be provided as a percentage based on the total amount of energy consumed over a period, such as a year”) 

-generating a roof plan based on at least a portion of the site survey information, the roof plan including an illustration of each roof section of the roof, each roof section illustration depicting one or more modules of the number of modules and at least one of a trunk cable, hatching, and a conduit (Yashiro [0029], [0003], [0051] noting layout of modules on rooftop, components needed, noting integrating solar system (photovoltaic system) to home power grid, noting conduit “The concept drawing shows the layout of solar modules on the rooftop of the customer's premises, and also shows an estimate of the total generating capacity of the solar system in kilowatts of AC power” “Other components of a solar system include the mounting structure, which is used to affix modules on the roof, and an electric meter, which tracks power usage. Using these components, solar systems can be easily integrated into a consumer's existing home power grid” “configuring electrical components 1225 (e.g., Balance of System), drawing conduit 1226, specifying a safety plan”)
 
comparing estimated production levels for the photovoltaic system including the number of modules at the location to required production levels (Yashiro [0030], [0025] noting number of solar modules to provide capacity “ These variables include the customer's city, utility company, electricity rate, electricity bill, system size, and direction for facing the solar modules that will provide the optimal solar generation capacity.” “the quote will also be based on other factors, such as the cost per kilowatt-hour in the customer's regional utility company (used to determine electricity usage from the customer's electricity bill payment)”) 
 
one of approving and rejecting the photovoltaic system based on the comparison of the 

estimated production levels and the required production levels (Yashiro [0031], [0035], [0005] noting customers deciding whether to accept solar system “To the customer, the energy savings will represent part of the value of the solar energy system.” “This group of customers will include those who decide” “General information about solar systems is available, but customized information permits customers to better assess whether solar systems can be installed on their particular premises and within their budgets. ”) Yashiro does not explicitly teach “[…]photos of the sky[…]” “ideal usage […]” as stated in the claim. 
Brier, however, in analogous art of computer aided design automation for solar panels, teaches  
 ideal […] (Brier [0070], [0076], 0064] noting optimum solution, noting power requirements “the system may figure out what is the ‘best’ solution for the installation crews”, “given an optimum solution of string lengths and a breakdown of stringing groups into power levels for available inverters, the system builds an electrical model”, “Design status is shown at 1650 and may include an indication of the amount of power or modules needed to meet the system requirements, for example”) 

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brier, the results of the combination were predictable (see MPEP 2143 A). 
Yashiro/Brier does not explicitly teach “[…]photos of the sky[…]” as stated in the claim. 
Dimov, however, in analogous art of utilizing solar energy, teaches  
 […]photos of the sky[…] (Dimov [0061], [0055], [0054] “reduce image exposure, and improve the image quality of the sky area that is normally very bright” “The example processed image in FIG. 12 demonstrates the sun chart 1200 overlaid onto the extracted sky image. In FIG. 12, the extracted sky image shows the unobstructed sky 1201, the sky boundary 1202, as well as the obstructions represented by the gray area of the image” 
“The image of the sky may be analyzed to determine the unobstructed sky area”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier with these aforementioned teachings of Dimov with the motivation to identify the open sky (Dimov [0005]). Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did 
  
r. Claim 20 is dependent on claim 19 which is rejected as indicated above. As per dependent claim 20, Yashiro teaches 
 generating installation information for the photovoltaic system based at least partially on location-specific information and the estimated number of modules (Yashiro [0005], [0020], [0033] noting quote based on customer home, noting cost with recommended number of modules “customized information permits customers to better assess whether solar systems can be installed on their particular premises and within their budgets”, “The aerial or satellite photo estimator uses aerial or satellite photo data to provide a more accurate quote. First, the customer ensures that his or her home is in the aerial or satellite photo estimator service area”, “The system cost may also show the number of solar modules, as recommended in the concept drawing”) 
 
 
10. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yashiro/Brier in view of 
Dimov/Rodrigues in further view of 
Dibachi et al, US 20110068624 A1, hereinafter Dibachi: 
 Claim 11 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 11, 
Yashiro/Brier does not explicitly teach “calculating sun hours for each roof section; and comparing the calculated sun hours with required sun hour levels” as stated in the claim. 
Dimov, however, in analogous art of utilizing solar energy, teaches  
 calculating sun hours for each roof section (Dimov [0050], [0037] noting sun hours in roof surfaces “the system may calculate and determine how much sunlight and solar energy a certain location or site would receive. For example, the system may take a fisheye photograph to evaluate how many hours of direct sun that a part of a site would receive”, “A person using the device 501 may place the solar shading device 502 on the surface of a roof 503, or in another location where solar shading analysis is required.”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier with these aforementioned teachings of Dimov with the motivation to be able to position panels to for efficient solar radiation 
(Dimov [0004]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dimov, the results of the combination were predictable (see MPEP 2143 A). 
Yashiro/Brier/Dimov/Rodrigues does not explicitly teach “comparing the calculated sun hours with required sun hour levels” as stated in the claim. 

 comparing the calculated sun hours with required sun hour levels (Dibachi [0053], [0057] noting sun hours not sufficient “For this particular location, the sun is expected to provide on average 6.77 peak sun hours per day.”, “However, during the winter months, with their reduced sunlight hours and increased need for illumination, the amount of solar material is not sufficient to run the light with only solar power.”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these aforementioned teachings of Dibachi with the motivation to know power obtained from sun (Dibachi [0034]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dibachi, the results of the combination were predictable (see MPEP 2143 A). 
 
11. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yashiro/Brier/Dimov/Rodrigues in view of Carbonare et al, US 20110278411 A1, hereinafter Carbonare: 
a. Claim 13 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 17, Yashiro teaches  
determining point-loads (Yashiro [0029] noting layout of modules on rooftop “The concept drawing shows the layout of solar modules on the rooftop of the customer's premises”) 
bill of materials for the photovoltaic system (Yashiro [0033] noting itemized products needed “The approximated system cost includes the cost of the solar system products, labor, and tax. The products may be itemized by system components such as modules, inverter, or other products such as mounting tools, mounting structures such as aluminum rails, and other hardware that might be provided by BOS vendors”) 
Yashiro/Brier does not explicitly teach “[…] mounting foot placement […]” as stated in the claim. 
Carbonare, however, in analogous art of mounting foot for solar panels, teaches  
 […] mounting foot placement […] (Carbonare [0015] noting mounting foot positions “The one mounting foot forms two supports for the upper corner area of the modular panels and the other mounting foot forms two supports for the lower corner area of the neighboring modular panels so that the grid measure of the mounting feet in the transverse direction is defined by their length or width depending on the direction of installation of the modular panels”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yashiro/Brier/Dimov with these aforementioned teachings of Carbonare with the motivation enable mounting of the solar panels 
(Carbonare [0008]). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Carbonare, the results of the combination were predictable (see MPEP 2143 A).  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is (571)272-6435.  The examiner can normally be reached on Monday-Thursday 8am – 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571)272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AKOSUA KYEREME-TUAH/
Primary Patent Examiner, Art Unit 3623

	March 13, 2021